10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney
MICHAEL D. ANDERSON | LE
SHELLEY D. WEGER

Assistant United States Attorneys

501 I Street, Suite 10-100 JUN 18 2018
Sacramento, CA 95814 TRICT COURT
Telephone: (916) 554-2700  aaQhebtt iSmicpr/GAUIFORNIA

       

Facsimile: (916) 554-2900 ev
Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-0315 EFB

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: {PROPOSED ORDER TO UNSEAL REDACTED
COPY OF SEARCH WARRANT AND SEARCH

Premises located at: 2001 Opportunity Drive, WARRANT AFFIDAVIT

Roseville, CA

 

 

 

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that a redacted copy of the search warrant, return, and search
warrant affidavit be unsealed and filed on the public docket. The original search warrant, return, and
affidavit will remain sealed. The government may produce a copy of the original sealed search warrant
with return, and its accompanying affidavit to the defendant and the assigned Probation Officer. The
Clerk is directed to file a redacted copy of the search warrant, return, and affidavit on the public docket.

Dated: 6L127,14 Ain _Lbr-e-

The Honorable Allison Claire
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL REDACTED COPY OF
SEARCH WARRANT AND SEARCH WARRANT 1
AFFIDAVIT

 

 

 
